
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1729
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Bilirakis
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United Nations should forthwith take the procedural
		  actions necessary to amend Article 23 of the Charter of the United Nations to
		  establish India as a permanent member of the United Nations Security
		  Council.
	
	
		Whereas the United Nations Security Council is charged
			 with maintaining peace and security among the nations of the world;
		Whereas the United Nations Security Council currently has
			 five permanent members;
		Whereas the Republic of India achieved its independence
			 from the British Empire on August 15, 1947, and has since that time maintained
			 a democratic system of government;
		Whereas India is the largest democratic country in the
			 world in which all political views are freely expressed and respected;
		Whereas India is the world’s second most populous country,
			 with over one billion citizens residing within its borders;
		Whereas India is one of the largest contributors of troops
			 to United Nations-mandated peacekeeping missions; and
		Whereas the people of India have demonstrated a strong
			 commitment to promote the peaceful development of the South Asian region and to
			 global peace: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United Nations should forthwith take the procedural
			 actions necessary to amend Article 23 of the Charter of the United Nations to
			 establish India as a permanent member of the United Nations Security
			 Council.
		
